UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE GEOFFREY A. ORLEY REVOCABLE
TRUST U/A/D 1/26/2000 and THE RANDALL C.
ORLEY REVOCABLE TRUST U/A/D
03/16/1994,

                                Plaintiﬀs,

                          – against –
                                                                           OPINION & ORDER
NICHOLAS GENOVESE; WILLOW CREEK                                               18 Civ. 8460 (ER)
ADVISORS, LLC; WILLOW CREEK
INVESTMENTS, LP; AIMEE L. RICHTER,
ESQ.; LEE ANAV CHUNG WHITE KIM RUGER
& RICHTER LLP; SALVATORE SCIBETTA,
ESQ.; and BENDER & ROSENTHAL LLP as
successor-in-interest to Bender Rosenthal & Richter
LLP,

                                Defendants.


RAMOS, D.J.:

        Two trusts, one chaired by Geoﬀrey Orley and the other chaired by his brother,

Randall, claim that Nicholas Genovese, as well as attorneys Salvatore Scibetta and Aimee

Richter, defrauded or acted negligently towards the trusts under the federal securities
laws and New York common law. �e trusts also allege that the lawyers entered into a

conspiracy with Genovese, aided and abetted him in his fraudulent conduct, or both. 1

Scibetta and Richter — along with their current and former ﬁrms, Lee Anav Chung White

Kim Ruger & Richter LLP (“Lee Anav”) and Bender & Rosenthal LLP respectively 2 —

1
 �is Court has subject matter jurisdiction under 28 U.S.C. § 1332 because the trusts are both created
under the laws of Michigan, the defendants are domiciled outside of Michigan, and the amount in
controversy exceeds $75,000. First Am. Compl. ¶¶ 21, 23, 34, 30, 31, 34, 36.
2
 Scibetta and Richter were partners at defendant Bender & Rosenthal LLP (then Bender, Rosenthal &
Richter LLP) before December 2015. First Am. Compl. ¶¶ 32, 35, Doc. 28. After leaving Bender &
Rosenthal in or about December 2015 or January 2016, Scibetta and Richter became partners at Lee Anav
move to dismiss the Amended Complaint in its entirety. 3 �ose motions are GRANTED

in their entirety, although the trusts are granted leave to replead several of the counts as

described below.

I.      THE AMENDED COMPLAINT’S ALLEGATIONS
        �e Amended Complaint concerns the investments made in November 2015 and

January 2016 by the George Orley Trust, chaired by George Orley, and the Randall Orley

Trust, chaired by Randall Orley. It discusses three separate phases of the alleged fraud:

inducing the trusts to make an initial investment, dissuading the trusts from redeeming
the investment, and the discovery by the trusts of the alleged fraud.
        A. �e Trusts’ Initial Investments
        A mutual friend—unnamed in the Amended Complaint—introduced Geoﬀrey

Orley and Genovese in September or October 2015. First Am. Compl. (“FAC”) ¶ 38,

Doc. 28. Geoﬀrey later introduced Genovese to his brother, Randall. Id. ¶ 51–52. When

Geoﬀrey and Genovese ﬁrst met, Genovese explained that he was a member of the

Genovese family, which had proﬁtably sold a chain of drugs stores in New York for $300

million. Id. He also boasted that he had graduated from the Tuck School of Business at

Dartmouth, was a director at Bear Sterns before its collapse, had been a partner at

Goldman Sachs, and had achieved great success in running his own investment fund,

Willow Creek. Id. ¶¶ 39–41. In particular, he said that the Willow Creek fund was worth

between $25 billion and $30 billion and enjoyed returns of 30 to 40 percent each year.

Id. ¶ 42. �e largest investor in Willow Creek, Genovese claimed, was his mother, the

heiress to the Genovese drug store fortune. Id. ¶ 43. During this meeting, Genovese

referred to a January 2015 brochure, which the trusts claim was prepared with assistance

Chung White Kim Ruger & Richter LLP. Id. Neither ﬁrm contests for the purposes of this motion that they
are responsible for Scibetta and Richter’s conduct during the ﬁrms’ employment of the lawyers under the
principles of agency and respondeat superior.
3
 �e defendants submit three motions to dismiss: one by Scibetta, one by Richter and Lee Anav, and one
by Bender & Rosenthal. Genovese and his investment ﬁrms, Willow Creek Advisors, LLC and Willow
Creek Investments, LP, have not appeared in this case.


                                                  2
from Scibetta, then outside general counsel and a partner at Bender & Rosenthal. FAC

¶¶ 45, 49. �e brochure indicated that Willow Creek had operated for seven years and

had been proﬁtable in each of them. Id. ¶¶ 45–46. It also repeated much of Genovese’s

background. Id. ¶ 47.

       Very little of what Genovese said about himself and his funds was true.

According to the trusts, Genovese had never been a director at Bear Sterns or a partner at

Goldman Sachs. FAC ¶ 130. He had never attended Tuck, and he was not a scion of the

Genovese drug store empire as he claimed. Id. In fact, Genovese had been arrested and
pled guilty at least ﬁve times for crimes that included theft by deception, attempted grand

larceny, grand larceny, identity theft, forgery, and scheming to defraud; he had spent at

least seven years in prison on these charges. Id. ¶ 131. And Willow Creek, allege the

trusts, never had anywhere near the amount of assets, number of investors, rate of return,

or level of operational activity that Genovese claimed. Id. ¶¶ 45, 53, 130. �e trusts

further allege that Scibetta advised Genovese to only include “positive, albeit false and

misleading numbers” in the brochure, and they allege that Scibetta knew that the ﬁgures

contained in the brochure were false. Id. ¶¶ 49–50. Not knowing that any of these

representations were false at the time, both trusts agreed to invest.

         Prior to ﬁnalizing the investment, Genovese provided a document regarding the

Personal Security & Privacy Information of Willow Creek to the trusts. FAC ¶ 55. Based

on the fact that the document contained “technical language and terms of art,” the trusts

allege that Scibetta assisted in the preparation of the document. Id. ¶ 56. �e Privacy

Information document indicated that Willow Creek was a member of the Securities

Investor Protection Corporation. Id. �e SIPC is an insurance program that protects

customers if the SIPC member brokerage ﬁrm were to fail. Id. ¶ 57. But Willow Creek

was not a member of the SIPC; the Privacy Information document was false in this

regard. Id. ¶ 60. �e trusts allege that Scibetta encouraged Genovese to include the SIPC

designation in the document and that Scibetta recklessly failed to check or consciously

                                              3
avoided discovering whether Willow Creek was indeed a member of SIPC before making

his recommendation. Id. ¶ 61.

       Based on Genovese’s representations, and those made in the brochure, the trusts

each invested $1 million — $2 million in total — in November 2015. FAC ¶ 64. At the

end of 2015, the trusts received account statements indicating that their accounts had

appreciated by ﬁve percent in their ﬁrst month. Id. ¶ 65. �ey received a K-1 tax form

that reﬂected the same information. Id. ¶ 67. But neither document was true; the trusts

allege that their funds were never actually invested as reﬂected. Id. ¶ 65. Excited by
these impressive (but allegedly false) returns, the trusts doubled their investments in

January 2016, increasing them to $2 million each — $4 million in total. Id. ¶ 66.

       �e trusts allege that, during this time, Genovese had arranged to pay a $20,000

ﬁnder’s fee to an unnamed third-party when the trusts made their initial investment and

another $20,000 to the same party if the trusts’ funds remained with Willow Creek for

over a year. FAC ¶ 77. �e trusts allege, “[p]er Genovese, and upon information and

belief, Scibetta was to share in the ﬁnder’s fees . . . .” Id. �e trusts label this

arrangement a “kickback” scheme. Id.

       Approximately one month after the second investment, in February 2016, Randall

Orley and his accountant met with Scibetta and Genovese at Willow Creek’s new

headquarters in New York City. FAC ¶ 86. �is was the ﬁrst time either Orley had met

Scibetta. At the time of this meeting, Scibetta had moved to Lee Anav, but remained

Willow Creek’s outside general counsel. Id. ¶ 79, 81. At the meeting, Scibetta suggested

that he and Genovese “had a long and successful business relationship.” Id. ¶ 86. �e

trusts allege that Scibetta knew of Genovese’s criminal convictions at that time and had

suggested that Genovese tell no one about them. Id. ¶ 87.

       �e trusts also allege that Scibetta, knowing the truth, “listened to and aﬃrmed”

Genovese as he repeated the false story of the Genovese drug store fortune and his

family’s investments in Willow Creek. FAC ¶ 88–89. During the meeting, Scibetta

                                              4
stated that the trusts were small compared to other investors in Willow Creek, although

he declined to name them, citing conﬁdentiality restrictions. Id. ¶ 90. �e trusts allege

that Scibetta knew or should have known that Genovese’s family was not involved in

Willow Creek, that there were few other investors in Willow Creek and that the trusts

were not small in relation to whatever other clients of Willow Creek existed. Id.

       �e trusts claim that Genovese and Scibetta hid the non-existence of trading

operations at Willow Creek, as well. At that February meeting, Randall Orley asked

Genovese why there were no traders at Willow Creek’s headquarters. FAC ¶ 92.
Genovese said that they were being moved from Willow Creek’s old location. Id. Orley

asked for more detail about trading operations, but Scibetta demurred, claiming the

information was conﬁdential. Id. ¶ 93. �e trusts claim that Scibetta’s statements were

false because Scibetta knew or should have known that Willow Creek, in fact, had no

trading operations. Id. Indeed, based on Scibetta’s alleged involvement in and

knowledge of Willow Creek, the trusts allege that Scibetta knew or should have known

that Genovese had never actually invested the trusts’ funds, instead using them for his

own personal beneﬁt. Id. ¶ 94.

       B. �e Redemption Request
       In March 2016, both trusts requested that Willow Creek return $1 million, each —
half of the $4 million total investment. FAC ¶ 97. Willow Creek replied that they could

not redeem the funds until they had been invested with Willow Creek for six months, that

is, after May 2016. Id. �is representation was consistent with what was indicated in the

January 2015 brochure. Id. ¶ 46.

       A month later, in April, the trusts received a Private Placement Memorandum

(“PPM”) for Willow Creek Investments, of which Willow Creek GP was listed as general

partner and Willow Creek Advisors as investment manager. FAC ¶ 98. �e PPM

described Genovese’s background at Goldman Sachs and Bear Stearns and indicated that

the ﬁrm Grant �ornton was Willow Creek’s accountant. Id. �e trusts allege that this

                                             5
background was untrue, and that Grant �ornton was never an accountant for Willow

Creek. Id.

        In May, with the redemption pending, Geoﬀrey Orley met with Scibetta and

Genovese in New York City. FAC ¶ 101. Genovese told Orley that the fund was doing

well and continued to boast about his background. Id. ¶ 102. Scibetta indicated that he

had been with Willow Creek for a long time, and he promised that an audit of Willow

Creek would be completed and produced. Id. ¶ 103. According to the trusts, however, no

audit was planned. Id. ¶ 104. Scibetta also indicated that the trusts were invested in the
least risky fund available and that the traders were located nearby, although he indicated

that their oﬃces were not open for tours. Id. ¶ 106. He demurred when asked about the

details of Willow Creek’s operations, citing conﬁdentiality restrictions. Id. ¶ 106. Based

on this meeting Geoﬀrey Orley reduced his redemption request to $500,000 from $1

million; Randall Orley did not decrease his redemption request. Id. ¶ 108.

        In July 2016, Willow Creek informed both trusts that their redemption requests

had been ﬂagged by Willow Creek’s compliance department as potentially fraudulent

under the SEC’s anti-money-laundering regulations. FAC ¶ 113. According to an email

from the compliance department, the trusts had to either reduce their redemption requests

or close their accounts entirely. Id. �e Orleys, the trusts’ corporate counsel, Genovese,

and Richter — the other lawyer-defendant from Lee Arnav that had, at that time, just

replaced Scibetta as outside general counsel of Willow Creek — spoke via conference

call later that week. Id. ¶ 114. Richter stated that the SEC’s rules prevented the trusts

from withdrawing money for one year. Id. �e trusts allege that this statement was

untrue, and they allege that Richter knew or should have known the statement was untrue.

Id. Based on this statement, the trusts withdrew the entirety of their redemption requests.

Id. ¶ 118.

        �e trusts renewed their redemption requests in September 2016, asking that the

funds be returned at the end of the year, per Richter’s advice. Id. ¶ 119. Genovese

                                             6
attempted to convince Geoﬀrey Orley to withdraw his trusts’ redemption request in

December 2016 by planning a trip with him and assuring him that the unnamed mutual

friend that introduced the two could join Willow Creek’s board. Id. ¶ 120. Geoﬀrey

withdrew his trust’s request that month. Randall Orley’s trust, however, maintained its

redemption request and received its $1 million (or half of its total investment) from

Willow Creek in April 2017. Id. ¶ 124.

        In early 2017, the trusts received another set of K-1s that detailed their accounts’

performance. FAC ¶ 121. �ese forms indicated that the trusts’ accounts had grown by
almost 30 percent in 2016. Id. Also in early 2017, the trusts allege that Richter called the

unnamed mutual friend of Geoﬀrey Orley and Genovese and told the friend that only

members of the Genovese family could join the board, a statement that the trusts allege

was false. Id. ¶ 123.

        C. �e Discovery of the Fraud
        After Randall Orley’s trust had received its redemption, the unnamed mutual

friend of Geoﬀrey Orley and Genovese called Geoﬀrey and told him that Genovese had a

criminal history. FAC ¶ 125. Genovese denied these allegations. Id. Nevertheless, in

May 2017 both Randall and Geoﬀrey Orley requested that all remaining funds, including

any investment gains, be returned to them. Id. ¶ 126.
        According to the trusts’ Amended Complaint, Genovese stalled for the rest of the

year. He ﬁrst claimed there was a notice period that prevented immediate liquidation.

FAC ¶ 128. �en he claimed that the positions were too complex to liquidate quickly. Id.

But the trusts allege that, during this time, there were no funds to liquidate at all;

Genovese had exhausted the trusts’ money with his personal investments and spending.

Id. ¶ 129. Although the trusts have since learned of Genovese’s alleged misappropriation

of their funds, the trusts never received the outstanding $3 million. Id. ¶ 14.

        In early 2018, Genovese was sued by another Willow Creek investor for fraud,

Colony Hills Capital, LLC v. Willow Creek Advisors, No. 18 Civ. 593 (DAB) (S.D.N.Y.),

                                               7
and by the Securities and Exchange Commission for violations of federal securities laws,

SEC v. Genovese, No. 18 Civ. 942 (JGK) (S.D.N.Y.). Additionally, Genovese pleaded

guilty to one count of criminal securities fraud in the Southern District of New York in

October 2018 for his actions related to Willow Creek and is incarcerated pending his

sentence. United States v. Genovese, No. 18 Crim. 183 (WHP) (S.D.N.Y.).

II.     LEGAL STANDARD
        “To survive a motion to dismiss, a complaint must contain suﬃcient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible “when the plaintiﬀ pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). �e plaintiﬀ must allege

suﬃcient facts to show “more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 557). However, this “ﬂexible ‘plausibility

standard’” is not a heightened pleading standard, In re Elevator Antitrust Litig., 502 F.3d

47, 50 n.3 (2d Cir. 2007) (citation omitted), and “a complaint . . . does not need detailed

factual allegations” to survive a motion to dismiss. Twombly, 550 U.S. at 555.

        �e question on a motion to dismiss “is not whether a plaintiﬀ will ultimately
prevail but whether the claimant is entitled to oﬀer evidence to support the claims.” Sikhs

for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond,

Inc. v. Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995)). “[T]he purpose of Federal Rule

of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal suﬃciency of

the plaintiﬀ’s statement of a claim for relief without resolving a contest regarding its

substantive merits” or “weigh[ing] the evidence that might be oﬀered to support it.”

Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal citations and quotation marks

omitted).



                                               8
         Accordingly, when ruling on a motion to dismiss pursuant to Rule 12(b)(6), the

Court accepts all factual allegations in the complaint as true and draws all reasonable

inferences in the plaintiﬀ’s favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014); see

also Twombly, 550 U.S. at 556 (“[A] well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of those facts is improbable. . . .”). “For purposes

of this rule, the complaint is deemed to include any written instrument attached to it as an

exhibit or any statements or documents incorporated in it by reference.” Chambers v.

Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (internal quotation marks omitted). 4
                                                   ***
         In their Amended Complaint, the trusts make three sets of allegations against

Scibetta, Richter, and their ﬁrms. �ey ﬁrst argue that these defendants violated SEC

Rule 10b-5 and committed fraud under New York common law. �en the trusts argue

that, if these defendants did not violate Rule 10b-5 or commit fraud, that they were at

least negligent in their interactions with the trusts. Finally, the trusts argue that, if these

defendants are not primarily liable for the trusts’ losses, they are secondarily liable via a

civil conspiracy with Genovese or via the substantial aid Scibetta and Richter gave to

Genovese as he carried out his fraudulent scheme. �e Court ﬁnds that none of these

theories of liability survive.




4
  �e defendants urge the Court to consider a set of four emails between Genovese and Scibetta in its
consideration of their motions to dismiss. Doc. 54. �at request is DENIED. �ey argue that these
documents are incorporated into the ﬁrst Amended Complaint by reference and thus properly considered by
this Court because the trusts have “artfully concealed” the emails’ existence in their pleading — emails that
“ﬂatly contradict[] the allegations in the [C]omplaint.” Doc. 68 at 5 (quoting Tulczynska v. Queens Hosp.
Ctr., No. 17 Civ. 1669 (DAB), 2019 WL 6330473, at *5 (S.D.N.Y. Feb. 12, 2019)). �e Court ﬁnds that the
emails are in no way incorporated by reference in the trusts’ Amended Complaint because no agent of the
trusts was copied on the emails and the Amended Complaint (the allegations within which the Court must
take as true) provides no indication that the trusts were aware of the emails at all. �e emails will not be
considered in the Court’s analysis of this motion.


                                                     9
III.    FRAUD UNDER FEDERAL SECURITIES LAW
        AND NEW YORK COMMON LAW
        Section 10(b) of the Securities Exchange Act of 1934 prohibits using or

employing, “in connection with the purchase or sale of any security . . . any manipulative

or deceptive device or contrivance,” 15 U.S.C. § 78j(b), while SEC Rule 10b-5,

promulgated thereunder, creates liability for a person who makes “any untrue statement

of a material fact or . . . omit[s] to state a material fact . . . in connection with the

purchase or sale of any security.” In re OSG Sec. Litig., 971 F. Supp. 2d 387, 397

(S.D.N.Y. 2013) (quoting 17 C.F.R. § 240.10b-5). Rule 10b-5 “more speciﬁcally

delineates what constitutes a manipulative or deceptive device or contrivance.” Press v.

Chemical Inv. Servs. Corp., 166 F.3d 529, 534 (2d Cir. 1999). Under Rule 10b-5, it is

unlawful for any person, directly or indirectly, by the use of any means speciﬁed in

Section 10(b):

            (a) To employ any device, scheme, or artiﬁce to defraud,
            (b) To make any untrue statement of a material fact or to omit to
            state a material fact necessary in order to make the statements made,
            in the light of the circumstances under which they were made, not
            misleading, or
            (c) To engage in any act, practice, or course of business which oper-
            ates or would operate as a fraud or deceit upon any person, in con-
            nection with the purchase or sale of any security.

17 C.F.R. § 240.10b-5.

        To state a private civil claim under Section 10(b) and Rule 10b-5, a plaintiﬀ must

plead that: (1) the defendant made a material misrepresentation or omission, (2) with

scienter, that is, a wrongful state of mind, (3) in connection with the purchase or sale of a

security, and (4) that the plaintiﬀ relied on the misrepresentation or omission, thereby (5)

causing economic loss. Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 341–42 (2005); see

also Lattanzio v. Deloitte & Touche LLP, 476 F.3d 147, 153 (2d Cir. 2007).




                                                10
       In New York, a claim of common law fraudulent misrepresentation has ﬁve

elements: “(1) a material misrepresentation or omission of fact (2) made by defendant

with knowledge of its falsity (3) and intent to defraud; (4) reasonable reliance on the part

of the plaintiﬀ; and (5) resulting damage to the plaintiﬀ.” Crigger v. Fahnestock and Co.,

Inc., 443 F.3d 230, 234 (2d Cir. 2006). �ese elements are analyzed in essentially the

same manner as a claim alleging violation of Rule 10b-5. See, e.g., Alpha Capital Anstalt

v. Schwell Wimpfheimer & Associates LLP, No. 17 Civ. 1235 (GHW), 2018 WL 1627266,

at *21 (S.D.N.Y. Mar. 30, 2018).
       A complaint alleging securities fraud must also satisfy the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b) and the Private Securities Litigation

Reform Act of 1995 (“PSLRA”) by stating the circumstances constituting fraud with

particularity. See, e.g., ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP

Morgan Chase Co., 553 F.3d 187, 196 (2d Cir. 2009) (citing Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 319–20 (2007)). �ese requirements apply whenever a

plaintiﬀ alleges fraudulent conduct, regardless of whether fraudulent intent is an element

of a claim. Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004) (“By its terms, Rule

9(b) applies to ‘all averments of fraud.’”)

       Speciﬁcally, Rule 9(b) requires that a securities fraud claim based on

misstatements must identify: (1) the allegedly fraudulent statements, (2) the speaker, (3)

where and when the statements were made, and (4) why the statements were fraudulent.

See, e.g., Anschutz Corp. v. Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d Cir. 2012).

Conditions of a person’s mind — such as malice, intent, or knowledge — may be alleged

generally. Kalnit v. Eichler, 264 F.3d 131, 138 (2d Cir. 2001) (quoting Fed. R. Civ. P.

9(b)). Like Rule 9(b), the PSLRA requires that securities fraud complaints “‘specify’

each misleading statement,” set forth the reasons or factual basis for the plaintiﬀ’s belief

that the statement is misleading, and “state with particularity facts giving rise to a strong

inference that the defendant acted with the required state of mind.” Dura, 544 U.S. at

                                              11
345 (quoting 15 U.S.C. §§ 78u–4(b)(1), (2)); see also Slayton v. Am. Express, Co., 604

F.3d 758, 766 (2d Cir. 2010).

        �ese heightened pleading standards, when viewed together with the more general

standards applicable to Rule 12(b)(6) motions to dismiss under Twombly and Iqbal, make

clear that “plaintiﬀs must provide suﬃcient particularity in their allegations to support a

plausible inference that it is more likely than not that a securities law violation has been

committed.” In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 570 (S.D.N.Y. 2014), aﬀ’d

604 F. App’x 62 (2d Cir. 2015) (citing ECA, Local 134, 553 F.3d at 196).
                                                ***
        �e trusts’ allegations of misstatements or omissions fall into three main

categories: the documentation provided to the trusts before their investments, allegedly

prepared in part by Scibetta; the statements by Scibetta in the February and May 2016

meetings as the trusts pursued their initial redemption requests; and the statements by

Richter regarding the need to delay redemption for another six months due to anti-

money-laundering regulations and regarding the requirement that only family of

Genovese was allowed to be on Willow Creek’s board.
        A. �e Documents Prepared by Scibetta
        Scibetta ﬁrst argues that he cannot be held liable under Rule 10b-5 for statements

made in either the January 2015 brochure Genovese used to pitch Willow Creek to the

trusts or the document regarding the Personal Security & Privacy Information of Willow

Creek, which the trusts reviewed before their initial investment. 5 For support, he points

to the Supreme Court opinion in Janus Capital Group, Inc. v. First Derivative Traders,

564 U.S. 135 (2011). In that opinion, the Court limited liability under Rule 10b-5 for

misstatements to those who have “ultimate authority over the statement, including its

content and whether and how to communicate it.” Id. at 142. Because, Scibetta argues,

5
  Bender & Rosenthal, at which Scibetta was a partner when he allegedly prepared these documents, makes
this argument, as well.


                                                  12
Scibetta merely “prepare[d] or publish[ed] a statement on behalf of” Genovese, he cannot

be held liable. Id.

           �e Court agrees with this assessment of the allegations. Scibetta is never alleged

to have disseminated or approved any of the language contained in either document; he is

only alleged to have advised Genovese during the creation of the documents or to have

provided certain language. Scibetta’s alleged behavior is similar to the behavior of one of

the defendants in Janus, where a mutual fund advisory ﬁrm was not held liable for false

statements in a mutual fund’s prospectuses. 564 U.S. at 147–48. Even though the ﬁrm
had been “signiﬁcantly involved in preparing the prospectuses,” it was not held to have

“made” the statements in question. Id. So too here. Scibetta was only the non-liable

“speechwriter” of the statement Genovese ultimately made. See id. at 143; see also

Alpha Capital Anstalt v. Swchwell, No. 17 Civ. 1235 (GHW), 2018 WL 1627266, at *10

(S.D.N.Y. Mar. 30, 2018) (holding that lawyer who drafted false 8-K ﬁling was not a

maker of the false statement).

           In response, the trusts point to Lorenzo v. SEC, 139 S. Ct. 1094, 1103–04 (2019),

which, they contend, limits the holding of Janus to a single paragraph of Rule 10b-5,

paragraph (b). 6 Lorenzo, the trusts argue, allows a preparer of a statement to be held

liable if his actions constituted a “device, scheme, or artiﬁce to defraud” under paragraph

(a) or an “act, practice, or course of business which operate[d] or would [have] operat[ed]

6
    Rule 10b-5 states in full:
                It shall be unlawful for any person, directly or indirectly, by the use of any means
                or instrumentality of interstate commerce, or of the mails or of any facility of any
                national securities exchange,
                (a) To employ any device, scheme, or artiﬁce to defraud,
                (b) To make any untrue statement of a material fact or to omit to state a material
                fact necessary in order to make the statements made, in the light of the circum-
                stances under which they were made, not misleading, or
                (c) To engage in any act, practice, or course of business which operates or would
                operate as a fraud or deceit upon any person, in connection with the purchase or
                sale of any security.
17 CFR § 240.10b-5.


                                                        13
as a fraud or deceit” under paragraph (c), even if he is not a “maker” of a statement and

thus liable under paragraph (b). In essence, the trusts argue that Scibetta’s participation

in the preparation of the documents gives rise to primary liability under Rule 10b-5 for

their loss because such participation was one part of a larger scheme to defraud them.

       But Lorenzo’s facts are diﬀerent from those of this case. In Lorenzo, an

investment banker forwarded false language written by his superior to investors. 139 S.

Ct. at 1099. �e Court held that, even though he had not “made” the underlying

language, he could nevertheless be held liable through a private suit brought under
paragraphs (a) and (c) of Rule 10b-5 because he disseminated the language with the

intent to defraud. Id. at 1101. Here, however, Scibetta is not alleged to have

disseminated the statements in the January 2015 brochure or the Privacy Information

document to anyone, least of all the trusts. �erefore, the trusts may not take advantage

of any additional liability Lorenzo may have carved out of Janus. See id. at 1103 (“[W]e

can assume that Janus would remain relevant (and preclude liability) where an individual

neither makes nor disseminates false information . . . .”).

       Furthermore, construing Scibetta’s actions here to fall under the prohibitions of

paragraphs (a) and (c) would serve to erase the distinction between primary liability,

which may be punished through private suits under 10b-5, and secondary liability, which

may not. �at distinction was discussed in Stoneridge Inv. Partners, LLC v. Scientiﬁc-

Atlanta, 552 U.S. 148, 160 (2008). In that case, plaintiﬀs sought to hold Scientiﬁc-

Atlanta, Inc., a cable-box provider, responsible for misstatements made by one of its

customers, Charter Communications, Inc., by arguing that the entrance of the cable-box

provider into fraudulent business deals with Charter was part of a larger scheme that

eventually violated Rule 10b-5. Id. at 153–54. �e Court declined to hold Scientiﬁc-

Atlanta liable under this “scheme liability” theory, holding that the plaintiﬀ could not

plead reliance using those allegations alone. See id. at 161. Accordingly, such schemes

alone could give rise only to secondary liability that may only be pursued by the SEC.

                                             14
Id. �e allegations regarding Scibetta’s participation in the drafting of the documents at

issue here likewise fail to plead reliance and therefore must be dismissed.

         B. �e Meetings Involving Scibetta
         �e trusts also attempt to plead liability under Rule 10b-5 and state common law

fraud against Scibetta for allegedly lying to them in February 2016 when he discussed his

long business relationship with Genovese, failed to disclose Genovese’s criminal history,

aﬃrmed Genovese’s retelling of his allegedly fraudulent backstory, and discussed the

number and relative size of other Willow Creek clients, as well as the existence of
Genovese family investors. �ey do the same for Scibetta’s statements in May 2016,

alleging he lied to them when he told the trusts that he had been with the ﬁrm for a long

time, that an audit would be produced, that the trusts were invested in a low-risk fund,

and that there were traders located nearby. 7 Although the trusts have properly pleaded

Scibetta’s intention to defraud the trusts through the use of these suﬃciently particular

false statements, 8 they fail to plead that these statements directly harmed the trusts in any

way.

         Scienter is adequately pleaded when a complaint “alleges facts showing either:

(1) a motive and opportunity to commit the fraud; or (2) strong circumstantial evidence of

conscious misbehavior or recklessness.” Emps.’ Ret. Sys. of Gov’t of the Virgin Islands v.
Blanford, 794 F.3d 297, 306 (2d Cir. 2015) (internal quotations and citation omitted).

Circumstantial evidence points to scienter when defendants, among other things



7
 �e trusts also allege that Scibetta’s deﬂection of questions concerning Willow Creek’s trading operations
because the information was “conﬁdential” were omissions or misstatements. �e Court does not agree.
As alleged, Scibetta’s invocation of conﬁdentiality operated as a refusal to answer the question, rather than
a conﬁrmation or denial of the existence of trading operations.
8
 All of the moving defendants argue that the trusts’ apparent sophistication makes it unreasonable for them
to have relied upon Scibetta’s or Richter’s statements. But, on a motion to dismiss, the Court must take all
allegations as true and draw all inferences in favor of the non-moving party, that is, the trusts. On that
standard, they have suﬃciently plead reliance.




                                                     15
“beneﬁtted in a concrete and personal way from the purported fraud.” Id. (internal

quotations and citation omitted).

        �e trusts adequately plead such evidence here. �ey allege, “[p]er Genovese, 9

and upon information and belief,” that Scibetta stood to beneﬁt from part of a ﬁnder’s fee

(or what the trusts call “kickbacks”) if the trusts maintained their funds in Willow Creek

for a term of at least one year. 10 See FAC ¶ 77. As alleged, Scibetta had motive to

convince the trusts that their money was in good hands and to dissuade them from

redeeming their investments in that ﬁrst twelve months because he stood to gain money if
they remained. �is beneﬁt is suﬃcient to permit an inference of scienter for the

purposes of a motion to dismiss.

        But a lie standing alone, even one intended to defraud, does not give rise to

liability. It must have actually caused harm, something the trusts did not allege happened

here. In securities fraud cases, causation includes two elements: “transaction causation”

— the link between a misstatement or omission and the plaintiﬀ’s decision regarding the

transaction at issue — and “loss causation” — the connection between the defendant’s

alleged conduct and the loss suﬀered by the plaintiﬀ. See Emergent Capital Inv. Mgt.,

LLC v. Stonepath Grp., Inc., 343 F.3d 189, 197 (2d Cir. 2003). �e Second Circuit has

analogized these ideas to the tort concepts of “direct cause” and “proximate cause,”

respectively. Id.




9
  In the Amended Complaint, the trusts indicate that a number of their allegations are “per Genovese.” In
their opposition to Bender’s motion, they indicate this information comes through Genovese’s attorney. See
Doc. 57 at 11 n.11 (“Plaintiﬀs did not have Mr. Genovese’s cooperation; rather a few facts were provided
through Genovese’s attorney.”). �e parties do not indicate whether this attorney was retained for the
purposes of this case, the parallel case brought by another Willow Creek Investor, the SEC case, or the
pending criminal case in this District.
10
    Contrary to the defendants’ arguments, alleging that this background information comes from Genovese
is suﬃcient to support their allegations of scienter. �e authority cited in opposition, e.g., Eurycleia
Partners, LP v. Seward & Kissel, LLP, 910 N.E.2d 976, 980 (N.Y. 2009); Doscher v. Sobel & Co., LLC, No.
14 Civ. 646 (RMB), 2015 WL 774695, at *5 (Feb. 11, 2015 S.D.N.Y.), only includes allegations made on
“information and belief” without any supporting source. �ey are inapplicable to the current case.


                                                   16
       As alleged in the Amended Complaint, Scibetta’s behavior in the two meetings

only occurred after the trusts had entrusted their funds to Willow Creek. Although the

trusts argue that this behavior led them to delay their eﬀorts to redeem their funds, the

only conclusion the Court can draw from the Amended Complaint is that there was no

money in Willow Creek to redeem. Indeed, according to the Amended Complaint,

Willow Creek was not an investment fund at all; it was a vehicle for Genovese to fund his

lifestyle and personal investments. Indeed, the trusts speciﬁcally allege that Willow

Creek had “no trading operations,” FAC ¶ 93, that “Genovese had not invested for the
accounts set up by” the trusts, FAC ¶ 94, and that “there are no funds in [Willow Creek]

to redeem the [trusts’] investments,” FAC ¶ 129. By the time Scibetta allegedly made the

fraudulent statements, the proverbial cows had already left the barn. Although Scibetta’s

eﬀorts may have delayed the discovery of the fraud, his eﬀorts, as alleged, did not

increase the damages suﬀered by the trusts.

       C. �e Meetings Involving Richter
       �e meetings involving Richter suﬀer from the same ﬂaw as those involving

Scibetta. All of the communications occurred after the initial investments and therefore,

without more facts, could not have damaged the plaintiﬀs.

       Furthermore, scienter is not suﬃciently pleaded as to Richter. Unlike Scibetta,
Richter is not alleged to have been granted special beneﬁts for inducing the trusts’

investments or keeping them in the fund for a certain period of time. �e trusts attempt to

create such a speciﬁed allegation by arguing Richter would have received additional

attorneys’ fees for her work. �at argument is unpersuasive for two reasons: legal fees

are never mentioned in the Amended Complaint, and even if they were, there is not even

a hint that Richter’s retainer was in any way conditioned on the actions of the Willow

Creek funds vis-à-vis the trusts.




                                              17
                                           ***
       Accordingly, the First Count, alleging violations of Section 10(b) of the Exchange

Act and Rule 10b-5 is dismissed. Because New York common law fraud claims are

analyzed nearly identically to fraud claims under the Exchange Act, the common law

fraud claims alleged in the Second Count are also dismissed. See Alpha Capital Ansalt,

2018 WL 1627266, at *21–22.

IV.    NEGLIGENT MISREPRESENTATION
       Under New York law, a claim for negligent misrepresentation must show “(1) the

existence of a special or privity-like relationship imposing a duty on the defendant to
impart correct information to the plaintiﬀ; (2) that the information was incorrect; and (3)

reasonable reliance on the information.” J.A.O. Acquisition Corp. v. Stavitsky, 863

N.E.2d 585, 587 (N.Y. 2007).

        “A special relationship may be established by ‘persons who possess unique or

specialized expertise, or who are in a special position of conﬁdence and trust with the

injured party such that reliance on the negligent misrepresentation is justiﬁed.’”

Mandarin Trading Ltd. v. Wildenstein, 944 N.E.2d 1104, 1109 (N.Y. 2011) (quotations

and citation removed)). Factors bearing on this inquiry include “whether the person

making the representation held or appeared to hold unique or special expertise; whether a

special relationship of trust or conﬁdence existed between the parties; and whether the
speaker was aware of the use to which the information would be put and supplied it for

that purpose.” Kimmell v. Schaefer, 675 N.E.2d 450, 454 (N.Y. 1996). A lawyer or other

professional may owe a duty to a party not in privity with him if there is “(1) an

awareness by the maker of the statement that it is to be used for a particular purpose; (2)

reliance by a known party on the statement in furtherance of that purpose; and (3) some

conduct by the maker of the statement linking it to the relying party and evincing its

understanding of that reliance.” Prudential Ins. Co. of Am. v. Dewey, Ballantine, Bushby,

Palmer & Wood, 605 N.E.2d 318, 321–22 (N.Y. 1992).


                                             18
        �e trusts have failed to demonstrate that either Scibetta or Richter at any time

owed them a duty of care. “[T]he only cases . . . holding that an attorney had, or was

properly alleged to have had, a relationship approaching privity with a third-party are

those in which the attorney issued an ‘opinion letter’ to his client in connection with a

transaction for the purpose of reliance by the third-party on its contents.” Am. Med.

Distributors v. Macdonald Tuskey, No. 16 Civ. 6016 (VSB), 2018 WL 1478301, at *4

(S.D.N.Y. Mar. 23, 2018) (quoting Doehla v. Wathne Ltd., No. 98 Civ. 6087 CSH, 1999

WL 566311, at *20 (S.D.N.Y. Aug. 3, 1999), in turn citing Prudential Ins. Co. of Am. v.
Dewey, Ballantine, Bushby, Palmer & Wood, 80 N.Y.2d 377, 385 (1992)). None of the

statements made by either of the attorneys — which were made in the context of

promoting Willow Creek — approach the formality or purpose of an opinion letter; they

can not give rise to liability under a theory based on negligence.

        �e Appellate Division opinion cited by the trusts in opposition, rather than

supporting their argument, illustrates the diﬀerence between the type of communication

that does expose an attorney to a negligent misrepresentation claim case and the case

here. See Chanin v. Machcinski, 31 N.Y.S.3d 492, 493 (N.Y. App. Div. 2016). �ere, the

plaintiﬀs requested an opinion letter from the defendants, a hedge fund’s outside counsel,

regarding the implications of SEC investigations into the fund. Although the attorneys

characterized the investigation as a routine inquiry in response to new legislation, they

were, in fact, mistaken. As a result of the attorneys’ negligence, the plaintiﬀs’ lost their

investment. Here, the trusts never made the formal request for an opinion letter from

either Scibetta or Richter that could give rise to the privity-like relationship necessary to

sustain liability.

        �e only communication that approaches similarity with an opinion letter is

Richter’s allegedly false characterization of SEC rules in July 2016 as preventing the

trusts from immediately redeeming their funds and Richter’s statement that only

members of the Genovese family could join the board in early 2017. But, as discussed in

                                              19
supra part III.C, Richter’s statements could not have caused any damages since,

according to the Amended Complaint, there was no money in Willow Creek for the trusts

to redeem.

       Accordingly, the Fifth Count is dismissed as to all moving defendants.

V.     NEGLIGENCE
       For negligence, New York law requires the “plaintiﬀ [to] demonstrate (1) a duty

owed by the defendant to the plaintiﬀ, (2) a breach thereof, and (3) injury proximately

resulting therefrom.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 286 (2d Cir. 2006)
(quoting Solomon ex rel. Solomon v. City of New York, 66 N.Y.2d 1026, 1027 (1985)).

“In terms of attorney malpractice [i.e., professional negligence], absent privity, [a]

plaintiﬀ must set forth a claim of ‘fraud, collusion, malicious acts or other special

circumstances’ in order to maintain a cause of action.” AG Capital Funding Partners,

L.P. v. State St. Bank and Tr. Co., 842 N.E.2d 471, 478 (N.Y. 2005).

       �e trusts attempt to ﬁt themselves into this privity exception by referring to their

claims of fraud. As discussed in supra part III and infra parts VI and VII, neither Scibetta

nor Richter is suﬃciently alleged to have committed fraud or aided and abetted

Genovese’s fraud at any point in the relevant time period. �e trusts therefore cannot use

the allegations of this conduct to ﬁt within the “special circumstances” exception to the
privity requirement. And, in any event, each of these claims of negligence suﬀer from the

same ﬂaw as the fraud claims: there is no allegation of damages that resulted from the

allegedly negligent activity.

       Accordingly, the Sixth Count is dismissed as to all moving defendants.
VI.    CIVIL CONSPIRACY
       “To state a claim for civil conspiracy under New York law, a plaintiﬀ, in addition

to alleging an underlying tort, must plead facts suﬃcient to support an inference of the

following elements: ‘(1) an agreement between two or more parties; (2) an overt act in

furtherance of the agreement; (3) the parties’ intentional participation in the furtherance

                                             20
of a plan or purpose; and (4) resulting damage or injury.’” Bigio v. Coca-Cola Co., 675

F.3d 163, 176 (2d Cir. 2012).

        No moving defendant argues that the trusts have failed to allege fraud and other

torts on the part of Genovese. But the trusts have not plausibly alleged an agreement

among any of the defendants, only conclusorily stating in their Amended Complaint that

there was an agreement, “on information and belief.” FAC ¶ 165.

        �eir arguments that an agreement can be plausibly inferred are unavailing. �ere

are no alleged facts that indicate that Genovese ever agreed with anyone to perpetrate the
fraud against the trusts. In the case of Scibetta, the trusts argue that the “kickbacks” he

was to receive if the trusts made and retained their investments in Willow Creek are

allegations suﬃcient to support an inference of a conspiracy between Scibetta and

Genovese. But, as alleged, Scibetta’s agreements were with a third party, not Genovese,

and there is no indication that the third party ever agreed to anything with Genovese. See

FAC ¶ 77. And in the case of Richter, the trusts did not suﬃciently allege that she knew

the fraud existed at all, as discussed in infra art VII.

        Accordingly, the Fourth Count is dismissed as to all moving defendants.

VII.    AIDING AND ABETTING GENOVESE’S FRAUD
        In New York, “[t]o establish liability for aiding and abetting fraud, the plaintiﬀs
must show (1) the existence of a fraud; (2) [the] defendant’s knowledge of the fraud; and

(3) that the defendant provided substantial assistance to advance the fraud’s commission.”

Krys v. Pigott, 749 F.3d 117, 127 (2d Cir. 2014) (internal quotations and citation

removed). “[A]ctual knowledge is required to impose liability on an aider and abettor

under New York law.” Id. (internal quotations and citation removed). “Substantial

assistance exists where (1) a defendant aﬃrmatively assists, helps conceal, or by virtue of

failing act when required to do so enables the fraud to proceed, and (2) the actions of the

aider/abettor proximately caused the harm on which the primary liability is predicated.”

Berman v. Morgan Keegan & Co., Inc., 455 F. App’x 92, 96 (2d Cir. 2012) (internal

                                               21
quotations and citation removed); see also SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 345

(2d Cir. 2018) (same).

       �e moving defendants do not dispute that Genovese committed fraud. But the

plaintiﬀs have failed to allege that the conduct of either Scibetta or Richter rose to the

level of aiding and abetting that fraud.

       First, the trusts have not properly alleged that Scibetta had knowledge of

Genovese’s fraud. In New York, a complaint adequately alleges knowledge when it

pleads “actual knowledge of the fraud as discerned from the surrounding circumstances.”
Krys, 749 F.3d at 127. According to the Amended Complaint, Scibetta assisted in the

preparation of the Willow Creek brochure, which included false representations of

Willow Creek’s past performance — representations that Scibetta allegedly knew were

false — and Scibetta assisted in the preparation of the Privacy Information document,

which falsely stated that Willow Creek was a member of the SIPC — a statement Scibetta

knew or should have known was false. But the bare allegations that Scibetta knew those

representations were false are conclusory, and therefore not suﬃcient to support an

inference of actual knowledge. Cf. Steed Finance LDC v. Laser Advisers, Inc., 258 F.

Supp. 2d 272, 282 (S.D.N.Y. 2003) (ﬁnding no actual knowledge when plaintiﬀs alleged

that defendants had ignored “obvious warning signs). Without more allegations

concerning how Scibetta knew that the ﬁnancial results were fraudulent, he and his ﬁrm

at the time, Bender, cannot be held liable for aiding and abetting Genovese’s fraud.

       Second, the meetings involving Scibetta make a stronger, but still deﬁcient, case

for inferring Scibetta’s actual knowledge of Genovese’s fraud. �e trusts allege that

Scibetta had received a list of investors and the amount they invested prior to the

February 2016 meetings, during which he said the trusts were some of the smaller

investors in Willow Creek. But the trusts do not allege that the list Scibetta received

showed the true list of investors, thereby creating an inference that Scibetta had actual

knowledge of Genovese’s fraud. Attempts to argue that these allegations show conscious

                                             22
avoidance of the truth or reckless disregard are unavailing; the Second Circuit has been

quite clear that actual knowledge of fraud is required for an aiding and abetting claim.

See Krys, 749 F.3d at 127.

       And, in any event, there are no allegations that any assistance Scibetta rendered to

Genovese was a proximate cause of the harm suﬀered by the trusts. See Berman, 455 F.

App’x at 96. As discussed at length above, according to the Amended Complaint, the

trusts’ money had disappeared soon after they invested it. Nothing Scibetta did — as

alleged — could therefore have caused further harm.
       Third, the trusts entirely fail to allege Richter’s actual knowledge of Genovese’s

fraud. �ey allege that she falsely advised them of relevant SEC rules and falsely

reported to a third party the requirements for being on Willow Creek’s board. But, they

do not allege how she knew her representations were false, and most critically, they do

not allege that she had actual knowledge of Genovese’s fraud. �is stands in stark

contrast to the less-deﬁcient allegations against Scibetta, who is alleged to have

knowledge of the falsity of Genovese’s statements as Genovese executed his fraudulent

scheme. Of course, even if she were to have had the requisite knowledge, any assistance

she had rendered would not have been a proximate cause of the trusts’ injuries for the

same reasons as discussed above regarding the meetings involving Scibetta.

       Accordingly, the �ird Count is dismissed as to all moving defendants.

VIII. CONCLUSION
       For the foregoing reasons, the defendants’ motions are GRANTED. All Counts

are DISMISSED as to Scibetta, Richter, Bender, and Lee Anav. �e trusts are granted

leave to ﬁle a Second Amended Complaint by March 4, 2020. Any answer to a complaint




                                             23
